Barrett, J.
The provisions of sections 677 and 678 of the Code of Civil Procedure are not applicable to money deposited in court in lieu of bail, and the court cannot permit an action against its clerk for obedience of its lawful orders. The money so deposited came within the provisions of another system, namely, those with regard to arrest and bail. The attachment creditor might ask to be heard before the money so deposited is ordered to be paid over to the third person, under section 586. He must also ask for directions or instructions to the clerk, but the matter cannot be impleaded in an ordinary action, and subjected to damages and costs for simply doing his duty under judicial order. This is an attempt on the plaintiff’s part to sue the court through its officer. The money is in court, and can be withdrawn by the order or direction of the court. The application must therefore be denied.